DETAILED ACTION

Claims 1, 3-11 and 13-20 are pending. Claims 1 and 11 have been amended. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This non-final office action is in response to the applicant’s response received on 05/09/2022, for the after-final office action mailed on 04/25/2022.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
Applicant’s arguments filed 04/08/2022 have been considered but are moot in view of new ground(s) rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 9, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carames et al. (US-PGPUB-NO: 2020/0293436 A1) hereinafter Carames, in further view of Nallavalli et al. (US-PGPUB-NO: 2019/0166035 A1) hereinafter Nallavalli and Williams et al. (US-PGPUB-NO: 2018/0287926 A1) hereinafter Willams.

As per claim 1, Carames teaches an automated device testing (ADT) system for testing a test application for proper execution on a particularly-configured computing device, the system including a processor and a memory for storing processor-executable instructions to: receive a plurality of application testing parameters from a developer computer system via a user interface of the ADT system (“The process 300 includes a computer system (e.g., a server system) receiving testing parameters from a client device (302),” see Carames paragraph [0105]), wherein the application testing parameters each correspond to a configuration of a plurality of configurations for a particularly-configured computing device (“Testing parameters can include the application to be tested, the build version(s) of the application to be tested, a selection of mobile devices to be tested, the mobile device parameters to be tested, and the server parameters to be tested,” see Carames paragraph [0105]); wherein the plurality of configurations include Android®, iOS® and Windows® (see Carames paragraph [0058], showing mobile devices can be from different manufactures running different operating systems such as Android, iOS and Windows); and load one or more resources corresponding to a configuration of the particularly- configured computing device, wherein the one or more resources permit execution of the test application on the ADT system (“Generating this report can include determining, for each of multiple mobile device types, a device profile that specifies one or more limits for the operating parameters of the application for operating on mobile device of the mobile device type. These device profiles may be included in the generated report,” see Carames paragraph [0111], where the device profiles is interpreted as the resources that are used by the mobile devices to operate/test an application).
Carames does not explicitly teach link together one or more of a plurality of built-in test scripts based on the configuration of the plurality of configurations of the particularly-configured computing device, the configuration indicated by the received plurality of application testing parameters. However, Nallavalli teaches link together one or more of a plurality of built-in test scripts based on the configuration of the plurality of configurations of the particularly-configured computing device, the configuration indicated by the received plurality of application testing parameters (“According to non-limiting aspects of the present application, exemplary embodiments of the ScriptHub system may utilize a distributed architecture to combine inputted parameters received from one or more client devices and a corresponding test script template retrieved from a network data store for generating a test script,” see Nallavalli paragraph [0092]).
Carames and Nallavalli are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Carames’ teaching of validating workflows for a variety of mobile devices with Nallavalli’s teaching of dynamically generating scripts by identifying parameter fields corresponding to a request from a client device to incorporate gathering one or more parameters and test scripts templates from one or more client device to generate a single test script to help reduce memory usage.
Carames modified with Nallavalli do not explicitly teach automatically send a control signal to the ADT system to execute the linked one or more built-in test scripts in response to the processor-executable instruction to receive the plurality of application testing parameters from the developer computer system via a user interface of the ADT system and wherein the execution of the linked one or more built-in test scripts uses the plurality of application testing parameters on a separate thread of the ADT system for testing the test application according to the plurality of application testing parameters. However, Williams teaches automatically send a control signal to the ADT system to execute the linked one or more built-in test scripts in response to the processor-executable instruction to receive the plurality of application testing parameters from the developer computer system via a user interface of the ADT system (see Williams paragraph [0027], showing a user sending input for test configurations (i.e., parameters) from a client computing device to the appropriate cellblock computing devices (i.e., the linked one or more built-in test scripts) for execution) and wherein the execution of the linked one or more built-in test scripts uses the plurality of application testing parameters on a separate thread of the ADT system for testing the test application according to the plurality of application testing parameters (see Williams paragraph [0021], showing MCellblock performing a test on each multiple mobile device simultaneously via each of the threads via multiple test scripts being executed).
Carames, Navilliana and Williams are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Carames’ teaching of validating workflows for a variety of mobile devices and Nallavalli’s teaching of dynamically generating scripts by identifying parameter fields corresponding to a request from a client device with Williams’ teaching of parallel testing of multiple mobile devices to incorporate the capability for a user to control testing of multiple mobile devices being tested using separate threads to separate and localized testing context information in order to reduce the likelihood of race conditions when multiple testing threads are being executed in parallel.

As per claim 8, Carames modified with Nallavalli and Williams teaches wherein the developer computer system is remote from the ADT platform (“The process 300 includes a computer system (e.g., a server system) receiving testing parameters from a client device (302),” see Carames paragraph [0105], where the client device is interpreted as the developer computer system and the computer system is interpreted as the ADT platform, see also FIG. 1).

As per clam 9, Carames modified with Nallavalli and Williams teaches wherein the instructions to receive the plurality of application testing parameters from the developer computer system via the user interface of the ADT platform (“A program can be stored in a portion of a file that holds other programs or data (e.g., one or more scripts stored in a markup language document), in a single file dedicated to the program in question, or in multiple coordinated files (e.g., files that store one or more modules, sub programs, or portions of code),” see Carames paragraph [0167]) further includes instructions to receive the plurality of application testing parameters as a plain text message at the ADT platform (“In each instance where an HTML file is mentioned, other file types or formats may be substituted. For instance, an HTML file may be replaced by an XML, JSON, plain text, or other types of files. Moreover, where a table or hash table is mentioned, other data structures (such as spreadsheets, relational databases, or structured files) may be used,” see Carames paragraph [0175]).

As per claims 11, 18 and 19, these are the computer-implemented method claims to automated device testing system claims 1, 8 and 9, respectively. Therefore, they are rejected for the same reasons as above. 

Claims 3-7 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carames (US-PGPUB-NO: 2020/0293436 A1), Nallavalli (US-PGPUB-NO: 2019/0166035 A1) and Williams (US-PGPUB-NO: 2018/0287926 A1), in further view of Joglekar et al. (US-PGPUB-NO: 2019/0310930 A1) hereinafter Joglekar.

As per claim 3, Carames modified with Nallavalli and Williams does not teach wherein the one or more test scripts include a number of runs script for testing the test application a selected number of times, a synchronous or asynchronous selection script for allowing the test application to be selectively tested while the ADT platform executes instructions of the test application synchronously or while executing multiple instructions of the test application asynchronously, and a debug mode enable/disable script for executing the test application until the test application reaches a statement containing a breakpoint. However, Joglekar teaches wherein the one or more test scripts include a number of runs script for testing the test application a selected number of times, a synchronous or asynchronous selection script for allowing the test application to be selectively tested while the ADT platform executes instructions of the test application synchronously or while executing multiple instructions of the test application asynchronously (“The numbered APIs (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or 11) shown in FIG. 5 and described in Table 1 may be used to transition in both phases of execution (synchronous and asynchronous) between the following states: Start exec (502): Start of execution. A request to be executed in a job may enter this state only after a previous request in that job has completed the synchronous execution phase,” see Joglekar paragraph [0048-0049], where the execution of a job is interpreted as execution of instructions for testing an application), and a debug mode enable/disable script for executing the test application (“Breakpoint Manager 108E (FIG. 1)—is used by library APIs not only for performing their specific tasks but also for checking whether the library APIs have been used at the right place in the test case or reproduction script,” see Joglekar paragraph [0042]) until the test application reaches a statement containing a breakpoint (“For example, the continueExec API uses information stored in the internal data structures to ensure that there is already a thread created for the job by a library API and that a library API has already paused execution of the thread at a breakpoint,” see Joglekar paragraph [0042]).
Carames, Nallavalli, Williams and Joglekar are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Carames’ teaching of validating workflows for a variety of mobile devices Nallavalli’s teaching of dynamically generating scripts by identifying parameter fields corresponding to a request from a client device and Williams’ teaching of parallel testing of multiple mobile devices with Joglekar’s teaching of testing server code in a server concurrently handling multiple client requests  to incorporate a job specific breakpoint in the code that allows being enabled or disabled based on a job identifier in order to better handle concurrently operating clients.

As per claim 4, Carames modified with Nallavalli, Williams and Joglekar teaches including further processor-executable instructions to store a further plurality of application testing parameters for a future test of the test application (“For example, once configuration settings are determined for the devices 140a-140c (e.g., once device profiles 220 are generated for the devices 140a-140c), the configuration settings for the devices 140a-140c can be automatically updated so that any future tests of the application, or for the specific version of the application are conducted with the devices 140a-140c having the updated configuration settings,” see Carames paragraph [0097], where the updated configuration settings is stored for future tests).

As per claim 5, Carames modified with Nallavalli, Williams and Joglekar teaches including further processor-executable instructions to measure a key performance indicator (KPI) while testing the test application for determining proper execution of the test application on the particularly-configured computing device (“The results data 210 can indicate performance measures, errors, operation logs, and so on for each of the mobile device configurations tested as well as each of for each of the server environment configurations tested,” see Carames paragraph [0085]).

As per claim 6, Carames modified with Nallavalli, Williams and Joglekar teaches including further processor-executable instructions to compare the measured KPI against a stored KPI (“Additionally or alternatively, the generated results can be compared to measured performance metrics for a different version of the application, such as a previously released version of the application,” see Carames paragraph [0133], where the measured performance of difference versions is interpreted as stored KPI).

As per claim 7, Carames modified with Nallavalli, Williams and Joglekar teaches including further processor-executable instructions to modify the test application when the measured KPI exceeds a threshold of the stored KPI (“The results of the testing and validation of subsequent workflows or application builds can be used to not only adjust the parameters of the application for the representative device but for all devices that had initially performed similarly to the representative device, with weightings being applied based on the relative performance measures 240,” see Carames paragraph [0102]).

As per claims 13-17, these are the computer-implemented method claims to automated device testing system claims 3-7, respectively. Therefore, they are rejected for the same reasons as above. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carames (US-PGPUB-NO: 2020/0293436 A1), Nallavalli (US-PGPUB-NO: 2019/0166035 A1) and Williams (US-PGPUB-NO: 2018/0287926 A1), in further view of Elliott et al. (US-PGPUB-NO: 2018/0310189 A1) hereinafter Elliott.

As per claim 10, Carames modified with Nallavalli and Williams teaches a file being plain text as taught in claim 9 but do not teach including further including instructions to: parse the plain text message; and determine the configuration of the particularly-configured computing device based on the parsed plain text message. However, Elliott teaches including further including instructions to: parse the plain text message (“The configuration parser can parse the probe device configuration file,” see Elliott paragraph [0032]); and determine the configuration of the particularly-configured computing device based on the parsed plain text message (“to read the service server URL and the probe device software FTP URL,” see Elliott paragraph [0032], where the probe device configuration file is parsed to read (determine) the configuration of said device).
Carames, Nallavalli, Williams and Elliott are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Carames’ teaching of validating workflows for a variety of mobile devices, Nallavalli’s teaching of dynamically generating scripts by identifying parameter fields corresponding to a request from a client device and Williams’ teaching of parallel testing of multiple mobile devices with Elliott’s teaching monitoring and adjusting multiple communication services at a venue to incorporate being able to parse a file in order to read and determine the type of service or configuration is required for a particular device.

As per claim 20, this is the computer-implemented method claim to automated device testing system claim 10. Therefore, it is rejected for the same reasons as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schroeder (US-PGPUB-NO: 2012/0198279 A1) teaches a request to perform a test instruction on one or more of a plurality of computing devices being received at a server  with the test instructions being configured to test an application or capability associated with the one or more computing device.
 Segler et al. (US-PGPUB-NO: 2017/0103014 A1) teaches performance measurement units being defined for application services having a number of relationships for consumption of resource defined between one or more applications services and the one or more platform services. 
 Palyekar et al. (US-PGPUB-NO: 2018/0217921 A1) teaches generating and executing test cases using test data and linking the test data to one or more test scripts.
 Van Grinsven et al. (US-PGPUB-NO: 2016/0203074 A1) teaches executing a test script in parallel relative to separate tenant installations in a multi-tenant environment.
 Kesarwani (US-PAT-NO: 10,387,295 B1) teaches multiple testing threads that are to be used for testing an application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193